Detailed Action

Acknowledgements 

1.   	This communication is in response to the Request for Continued Examination of Application No. 14/500, 867, filed on 7/15/2021.
2. 	Claim(s) 1-3, 6-8 and 21 are currently pending and have been fully examined.

3.	Claim(s) 4-5 and 9 have been cancelled by the Applicant.

4.	Claim(s) 10-20 have been withdrawn by the Applicant.

5.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

7.	Date of Last Office action or RCE was 7/15/2021.         .


Response to Applicant’s Comments/Remarks

8.	Applicant’s response, filed on 7/15/2021, has fully been considered.

Applicant’s Argument #1:

Applicant contends that the 35 USC 101 rejection of claim(s) 1-3, 6-8 and 21 was 

improper because Applicant’s claims are directed to an technical improvement/solution.

Examiner’s Response to Argument #1:

Applicant’s argument that the 35 USC 101 rejection of claim(s) 1-3, 6-8 and 21 was 

improper because Applicant’s claims are directed to an technical improvement/solution 



rejection.

Applicant’s Argument #2:

Applicant contends that the 35 USC 112(a) rejection of claim(s) 1, for Applicant’s use of 

“establishing…” was improper citing Par 37.


Examiner’s Response to Argument #2:

Applicant’s argument that the 35 USC 112(a) rejection of claim(s) 1, for Applicant’s use 

of “establishing…” was improper citing Par. 37 has fully been considered and is 

persuasive; therefore, the Examiner withdraws the rejection.


Applicant’s Argument #3:

Applicant contends that the 35 USC 112(b) rejection of claim(s) 1, for Applicant’s, “wherein the data repository is configured to store…” was improper because claim 1 is directed toward a “method claim” that includes a plurality of different entities. 

Examiner’s Response to Argument #3:

Applicant’s argument that the 35 USC 112(b) rejection of claim(s) 1, for Applicant’s, “wherein the data repository is configured to store…” was improper because claim 1 is directed toward a “method claim” that includes a plurality of different entities has fully been considered, but is not persuasive.  Applicant’s claim is directed to a “computing apparatus of the payment network,” not to a “data repository.”  What the claimed “data repository” is “configured to do” is beyond the scope of the claim.  Additionally, the Examiner would like to point out is that Applicant’s claim is “descriptive in nature.”  Being “descriptive in nature” the Examiner does not afford it patentable weight.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claim(s) 1-3, 6-8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data repository" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
	As to claim 1, the scope of the claim is unclear as Applicant recites, “wherein the data repository is configured to store one or more valid product identifiers;” however, Applicant’s claim is directed to a computing apparatus of a payment network, not to what a “data repository” is “configured” to do.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.1
	Dependent claim(s) 2-3, 6-8 and 21 are also rejected for being dependent upon rejected claim 1.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1-3, 6-8 and 21is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (WO 2010/129245 – A2) (“Carlson”) and in view of Sobek (US 8,863,504) (“Sobek”) and in further view of Hess et al., (US 2008/0209503) (“Hess”).
Carlson teaches substantially as claimed:

obtaining, by a computing apparatus of a payment network, a payment transaction authorization request for a product to be purchased sent from one of a mobile device payment application or a merchant point-of-sale (POS) terminal via a payment network ([0059]-[0064], [0072] Figure 4, Claim(s) 4 and 6);

wherein payment transaction authorization request comprises payment transaction information ([0059]-[0064], [0072] Figure 4, Claim(s) 4 and 6);




authenticating, by the computing apparatus of the payment network, the product identified by the product identifier by comparing the product identifier to one or more valid product identifiers stored in the data repositorySMRH:4840-8582-1414.2-- 2 -- ONA4-201515Docket No.: ONA4-201515([0059]-[0064], [0072] Figure 4, Claim(s) 4 and 6);

As to, wherein the data repository is located on a computinq apparatus of a third-party network, the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,2 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim 3  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

As to, wherein the data repository is configured to store one or more valid product identifiers; the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state 
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,4 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 5  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

As to, wherein the authentication response message comprises an approval of the payment transaction for the product to be purchased, the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method 
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,6 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 7  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

Carlson does not expressly teach:

establishing a connection between the payment network and a data repository by using an application programming interface (API) of computinq apparatus of the payment network, 
obtaining, by the computing apparatus of the payment network, an authentication response message in response to locating the product identifier in the data repository; and 
transmitting, by the computing apparatus of the payment network, an authorization response message to the merchant (POS) terminal; 

However, Sobek teaches:

obtaining, by the computing apparatus of the payment network, an authentication response message in response to locating the product identifier in the data repository; ([0021], [0024]-[0028], [0030], Claim 1, 7, Figure 1); and 

transmitting, by the computing apparatus of the payment network, an authorization response message to the merchant (POS) terminal ([0021], [0024]-[0028], [0030], Claim 1, 7, Figure 1);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processing of a transaction, taught by Carlson to include the features of sending information to a POS, as taught by Sobek, in order to process a transaction.


The combination of Carlson/Sobek discloses as discussed above; however, the combination of Carlson/Sobek does not expressly teach:
establishing a connection between the payment network and a data repository by using an application programming interface (API) of computinq apparatus of the payment network;

However, Hess teaches:

establishing a connection between the payment network and a data repository by using an application programming interface (API) of computinq apparatus of the payment network ([0059], Figure 5);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processing of a transaction, as taught by Carlson/Sobek to include the features of employing the use of an API, as taught by Hess in order to communicate with transaction devices.
As to claim 2:
Carlson teaches:
	
wherein the method for product authentication over a payment network further comprises receiving the product identifier by one of the mobile device payment application or the POS terminal at a time of purchase of the product and transmitting the product identifier by the POS terminal to an acquiring bank associated with a merchant of the product ([0059]-[0064], [0072] Figure 4, Claim(s) 4 and 6);

As to claim 3:

Sobek teaches:
wherein the processing of the authorization request message comprises transmitting the authorization request message to at least one of an acquiring bank associated with a merchant of the product, a cashless payment network, and an issuing bank associated with a purchaser of the product ([0021], [0024]-[0028], [0030], Claim 1, 7, Figure 1);
SMRH:4840-8582-1414.2-- 3 -- ONA4-201515Docket No.: ONA4-201515As to claim 6:

Carlson teaches:

further comprising transmitting, from at least one of the data repository and the payment network to at least one of manufacturer and distributor of the product, a notification that the product is counterfeit upon a determination that the product cannot be authenticated ([0059]-[0064], [0072] Figure 4, Claim(s) 4 and 6);

As to claim 7:

Sobek teaches:

further comprising adjusting the authorization response to indicate the payment transaction has been declined upon a determination that the product cannot be authenticated ([0021], [0024]-[0028], [0030], Claim 1, 7, Figure 1);

As to claim 8:

Sobek teaches:

wherein the transmitting of the notification comprises including information identifying at least one of a merchant that attempted to sell the product and a location at which the payment transaction was initiated ([0021], [0024]-[0028], [0030], Claim 1, 7, Figure 1);

As to claim 21:

           As to, wherein the product comprises a pharmaceutical product, the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas 
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,8 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 9  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);


Conclusion

14. The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-



/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/3/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        2 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        3 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        4 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        5 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        6 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        7 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        8 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        9 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.